Citation Nr: 1800469	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar fusion from L4-S1.

2.  Entitlement to service connection for a bilateral neurological disability of the upper extremities, to include as secondary to service-connected lumbar fusion from L4-S1.

3.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities. 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1976 to February 1994, including service in Southwest Asia.  

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In March 2015, November 2015, and December 2016, the Board remanded the above issues for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran further action is required.


REMAND

The Board apologizes for the delay, but remand is necessary so that the Veteran is afforded every possible consideration.  The Veteran asserts, in part, that his cervical spine and upper extremity disabilities are attributable to combat service.  See January 2011 VA Form 9.  The Board is unable to confirm his combat service based solely on the awards and decorations listed on his DD Form 214.  Accordingly, on remand, his military personnel records should be obtained.  

Regarding the psychiatric disorder, the Board remanded the claim most recently in 2016 so that opinions could be obtained on secondary service connection based on aggravation and for the examiner to address other diagnoses during the appeal period, including adjustment disorder.  The addendum opinion dated in July 2017 mostly repeats the findings from a prior examination report, still notes that the Veteran's adjustment disorder has resolved, and does not provide any supporting rationale for the conclusions reached on secondary service connection.   Accordingly, on remand, an addendum from a different examiner is needed.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's service personnel records.

2. Obtain all outstanding VA treatment records.

3. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records. 

4. Then refer the claims file to a VA examiner other than the June 2015/July 2017 VA examiner for preparation of an addendum opinion.  The examiner is instructed to review the claims file (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's psychiatric disability.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  

With respect to any psychiatric disability diagnosed since March 2009, even if the disability is currently in remission or has completely resolved (including, but not limited to, adjustment disorder with depressed mood/depressive symptoms, major depression, and unspecified insomnia disorder), the opinion provider should answer all of the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the psychiatric disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not (50 percent or greater probability) that the psychiatric disability is proximately due to any of the Veteran's service-connected disabilities (to include any medications currently used or previously used for the service-connected disabilities, pain currently or previously associated with the service-connected disabilities, and his employment limitations caused by the service-connected disabilities)?

(c) Is it at least as likely as not (50 percent or greater probability) that the psychiatric disability has been aggravated (permanently worsened) by any of the Veteran's service-connected disabilities (to include any medications currently used or previously used for the service-connected disabilities, pain currently or previously associated with the service-connected disabilities, and his employment limitations caused by the service-connected disabilities)?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since March 2009 even if they are currently in remission or have completely resolved (including, but not limited to, adjustment disorder with depressed mood/depressive symptoms, major depression, and unspecified insomnia disorder) and the Veteran's contentions that pain and employment limitations caused by his service-connected disabilities have contributed to his psychiatric disability.

5. Then, after taking any additional development deemed necessary, to include securing additional nexus opinions addressing the combat presumption if combat service is established, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




